Case 3 LN bbs A Nib TaBtrieSoqacty Page 1 YP S Rye PCP
COURT For THE NORTHERN District
OF TExA s

 

— UNITED STHTes oF Ame ca
espurdent.

4

 

VS.
00112- &(s)

MY@A SaNCcHee ~ RODRIGUEZ
Defendant ’

 

 

 

MOTION For REDUCTION IN SENTENCE PURSUAKT TO
THE FleSt STEP ACT 201% SECTION WO3 FOR COMPASSIONATE

Celbase

LL. INTRODUCTION :

 

NOW Comes the Defendant MY2A SANCHEDS -
Rodeauez pro -Se, here in Knoven as the Defende nt

to hurley move das Couat fr a veductioa iA her

Sentence Pursuant +o tne Fes Step Act Bale se chon
(003 under 1% VSc Sechon 3522 (eo0)@) for Compe ssicn —
Ble release, defendant asserts Hel dye 4ty her medica [
Cond tions, inadequate medical care, the Bureau of Feisons
(Boe's) decision Not +» a ect weln apply A.G. Bea's
: Page bof MH 7

 
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 2of13 PagelD 1086

directive + Immediately release lAmates | CovibB- . |
1's  traordinary and Compe line aurcumstances, and
defendant's 0 Kfrao dinar rehabiliteten Warrants her

a reducten in sentence.

EE, PRoceDucal Histegy *

Defendant WAS Indicted on charaes of possession
Of & contolled substance wilh intent +o distribute Vialating |

of 21: B41 (AYQYS, W | DeFendent ple &

Quilty Ay one count of POSSESSION Of A contrrailed Substance

bits intent an distribute, The District Cournk sentenced
. Defendant +2 120 months’ ImPRisoment, a three — year term
of Supervised release and a B1V0 special assessment.

The defendant will Provide the Court with a Fully

detailed account of her medical history, with Supporh
documents as basis for tonsideratien of a Sentencing reduchs -

under Compass tence release . For the fore goin, MASONS, aad

L
z
fs
F
-

4
>
%
$
5
QO.
-
®

&

t

‘

»

z

QO

DISCUSSION :

UNDER 12% USC 3§32C)'

Madificathen of an Impose ol term of InNpriseament, The.
Cour + mau not modify a term of lepeisonment once
it has been imposed except thet —

Cy in any ASE —
Page 2 of I(

   
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 3o0f13 PagelD 1087

(A) dhe Loucct , upon motsn of Nhe. Director of
the Bureau of PISens, or Upon mohen of the de Ffendant
akter dhe defendant has fully eehousted all adnunistm -

twee nahts +o oe pea «e Frmlure of the Bureau of iL
Orisons +o bring G mstten on he ole fendants lbeha

or the lapse of 30 days From the rececet of such a .
request by do Warder of the defendant's facility, ene
Wer is earlier, man reduce the term of Imprisonmen
(ANd mory Inaoose a term of prbrten ok Superised release ),
after tnsiderina the factors set freth in Sectisn 3853

(a) [18 usc secten 3553 (4) ] Ay the exdent thet tee
are seplicable (Cut finds that —-

(*) e ttroords nary end Lompellina reasons warrent such a

reduction ;

The First Step Act of ZoIzras emended the proce -
dural requirements fy sudn & motion. An inmate need not
depend m the Buleck of Prisons +o Seek Lompassvomte release if
Mao \nmete meets certoun Requrevents see 12 USC 3882 (c)

(\)\AY, Bu statute, 4 Court must alSe Consult the Sentence

‘ i

Cactors wet uth in (2 USS Secttan 3593 (c), Frnelly,, a count
L delernune dot Such a reduchsn reflects the Gppli@ble

pokey stelements Ssued by dhe. Uneled Stries Sewlenciaa, COMMISSION ,

“The Commiss .an'S policy steclement Aye care passyonate release 1s found

in Section [41.13 of the Sentenunsy Qwidelines, whieh echoes the

Stotutyay cequrements and requires thet the oledendoat. 1s ref a

danger to he Safety of any other perden or ty The Lammuacty , GS

a Pe ge 2. 1A

 

 
 

Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 4of13 PagelD 1088
Provided in 13 USC Sectisa 314 2(4) Application No te.
Section [B113 explains Het an iawede's medical Coadctons
may Constitute evtracrdeaary ond Conpelling circumstances -fay
(orig 55 iene t€ (elessé. The Replicetien hote ol&@ contains a
Cesidual clare to eromde rebel for one "! ertraerdinary
Gnd compelling Pensa’ See Sectsn \G1.\3CY)CR) pose as
Ahe octchel PYOVBISN.

WW. ACEUMEDT ;

A. Deferdants medical condchens end \Nadequate medicef
are evita ordinnay and Compelling . : |

Tn the face o€ Wis CoVyiId- 149 pandemic , Defendant
asserts Hy oh her medica | Conditions ore Serireus risk factors
as delermined by the Center fia DISER SE CONT! (CHa)
and with the inadequate medical carve at FCT Aliceville ‘
Should be considered an ertmordinary and Conapell:

under the Substance oF suledivisien (A) 3(d) of
Conditiens aad the catth all provi

Miluas Nd. | -12-CA2- OOYOwW N.D. GA (MAY I> 20 20 ) The Applicatine:
Notes +e section (@l.j3 explauns that en inmote medica |

Condiften may Gonshtite Mey trrordet
fe retorts stones (ued Stetes y. Contu, Y93 £ supp
< , D. Tes 2019) erhay 29 USC Section 994
(+) . ("the detendent-'s very Serious medicel Cnditiins warrant
G eduction of Sentence under the @tch «ll provisisn oF Subdius/sn
(), espectelly in the lant of the COviiO-19 health Grins Yething

(Untled Stes. Jacksws” ND 4:14 C2 6057 & (SD Texas Apa 2% 2020,)

Be oe Page ¥ of II

 

circumstance

IBI.I3 medica/
SIGNS Seg (Uuted States Vv,

and Compellina “ Circumstance

 

 
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page5of13 PagelD 1089

Defandéat Is being treated for High Blast Pressu/e,

Since arriving at FCT Alicenlle , Defendant has received
inadequate medical Cave. Defendant has made numernus treps

+e sick Call ts report absrnmal heret beals, dizziness, fatigue,

hecdadhes , haed of loreathins , and ete and was tld to Iai at

the Call ou (where Names Are placed for. Apprintmonts ) Lohich never

| Weppen. Dende! has
! ° wettten Mm Cc fre tratwe
request. ) Sic call medic md Sap curt (Aelauna

Al Sheets and eve nn
‘camhinows Visite be See an N reprimated fo her

t's medieal Cmrditin of high blaa| which has been
determined

by the CDC, cerdler foe Disease Corto [jas A Ser sous
risk factor hei ghdens her Ceks th Onctract CoviOD-19 and pits her

ata hiyher risk, even death 1€ She Gntract

§ COVIP-1 [

(esearch Shuss had | th h ine

more fikely : People vith hish bieod pressure are

he fn ra I. pe aet- CONID-19, 2. have worse Symptoms 2.
' m inflection . ke lorth high blood pressure, ave also

Slight
Ghtly mere likely te die frm tonna. Virus. Ther risk js

About (9)
out (97 higher then the overall fopuletin. A weaker smmuene

System Is one easin why . Delendart'
Loithin Wns hia, ‘J . high blod pressure fells

 

percentage rate, cad with Inadequete rredica! Carve,
Oelendant- 126 moth sentence. iouleal Poss,

' blu od O
Cerdeme be tuned tnt a death Senkace . ue 5 OO
FCL Aliceville \s Lroon for their Inadequate medical
: story oe they inackquactes,
1.19-Cv- Yas May 2/2019. Patreraa
Grd not much has

Care. there is wel| documented h
See Beck ¥. Hurwitz, AD.*
Bradley is shil the waedon at FCx Miceriffe

Chered repardian the Medeor! Lpl.

 
Case 3:14-cr-00112-B , Docyment 393 Filed 08/10/20 , Page,6 of 13 _ PagelD 1090
Defendgnt asserts due fe her rredtca | Conditisns and
FOX ftliceyille’s inadequate medical care , Contracting COVIO -

 

19 in Such an environmen+ could be deva sting, even LiFe

cantreningy fe foe “Cepertedd uve are 10 Known
iceve

Ste FFs menmloe(s, and the Spread of conoty nent

A prison 1S expenenhal, Ty date there have been ayes

Bo inmate deaths in the BoP regarclna CoviO-14, aad Yhese
Numbers are erpecteol 44 increase due +> a Spike of Cases

Hct he
S been fe Corded in 2f states as of June 1, 2a2zO
Veporks have shou from Done [st py

aehiue alone , fhe BaoP's
lnmates ron Virtus Count jusped 20 ¥Y. fram LoS q sick
to 2, OYfo . Sta FE in Fectton, +icKed up fron, 1323 ts

IS4t end the numboer of BOP Fackhes repoetina, the Virus
SUmped 7%, From se to (00, Cumulative inmate Cavio-~lq
death taewerses Inst week fam 4 +o 2}

With Covind-~(9 already inside the fecelty, +2
Not grant the defendant's feguert would produce unfair -
ress. Coucts heve already fecomred that FCT aliceville
(equires yudieal oversight in regard +h their medccal olepratman t,

("KR bsent Dudian | oversight, [Defendant J Is unlikely + receive better
treatment ot Fer Alice

le Weuting United States v. Beck (No- | "72
C6 ~ Rue le) (M-D.W.C June 23,2014) the Beck Court See EL:
(“continued detention in Bop custody doses cn unacceptable, nsk 4, "

[deferdants'? jeatth and (Xe, and Censhtutes extrorlianry and

ce Crcumstances under Subdivision D of Avelicatisn Note
Q.4,

As steted Covi0-19 produces untawress to an inmate
InN an envirnment where Here 15 inadequate. medical care , especially
Pree le of ((

   
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 7of13 PagelD 1091
for em Amat? Ushese immune Compromusina medica |
Conditions such as Migh Blood pressur® coutd Produce
death if COWWOAG 1s Contracted. bot only is this unfair
luk Guets heave held thet His Glso “cruel cad unusucl
Ponushment.” This ts f& Viclatmn of defendlant s' cen shtutiona /
Vight under the Er anth amendment, (' Peaple uth & Seriots
Cardievasculer cnditan aise cald face a case fatality
(OAR Gs Winh 4s “T- fav. IF they contract C8Vi-19 and

Lean:

    
 
 
 
 
    
  
 
 
 
   
   
  
  
 
    
 

 

“hem in an environment where jte simply ne +

Possible to Keep their Cistance , and +hus Keep Hhemael ves

Srfe, IS Cruel ead un usuel “%
a cit Wilsan V. Af . . .
CV- 6°94) (.p. othe Nau 14, 2050) huliams Cua. ¥! 2a

BR. BoPls misapplecatron o& AG Beers directive.

Defendant asserts that dhe Bap misepplice tien
oF BG. WilliGm Bares directive +h immediately release
inmates with Serious cond itjas vader the CACES AcT, incremes
her Chances af Coctractinay COVID-19 enol Should be Considered

eLtraodkinary Cad COrmpellt " Pased pen the findings of
Adtorney Genera! Bact, ihe Sh lermined that errergency Cond teas
— ore meterially aflechng the function of the Burecy ok Pasas.
Tn & memercadum dete? Apel 3.2020, 46 Bare hag stated 2’ Whik
the BoP has ta ben exteasive precautions +o prevent CoviD- 14 fam
enlering its faclibes aad iafectiag bur tametes, those precauhas
[yKe Gry precoutirs, have not been perfectly Success tal at all instfufras.
Tam diectiog yor fe review all inmates trot have (avi O—14 risk
fachrs , aS esteblubed by tho CDC... Guven the Speed hot this
Aisense has Spread +> the genercl ublic , if is Clear that hore. I of

 

 
 

Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 8of13 PagelD 1092
ESSence. Please implement Hus memoccadum as quickly as

Possible." AL that pws SEVEN fLedern | ptisoner s had died,
ond tho allies b€ infected inmates cad Peisen stn fFl have
Oy foun dail y. We have Seen over 3000 inPecled, and over 50 deaths

Necely we maths Fam the date of AG Bee's Apel 3™
Memorandum.

C. COVID-19 Is "¢ Khreardinary cad tompelling."

and compelling in our Prisons WAL rchar Sentence ceduchons.

("The cirurmstences faced by our priser System lucas, this
highly cantagious , potertha lly feel glebal pandemic are
unprecedented. I+ 15 +0 no Stretch fo call Jhis envirament
eitracrdinary Gnd Lowpelliay Nochng (Unwed Slates Y- faster,

No. [114 -ca- 394-02 (M.0. ba Apr. ?,2020)) ; See (United Stes Y.
WUllings ND. GA Meaty 2020 i the court need not further
document he ¢itracrolunary and unprecedented chal enges Skis
Country faces in tts' Lalf{le with the viits. They wre Kippoua #0
Neer ly eueryene.’) ; See Also (Llauted States V. Kelly (SD. har

hay Bo2)("g en the SkAdy growuag death Pell Cad the apparent

Continued spread the detest... COVIDF creates an exfrasrdia »

AY Gad compelling (éson plentially ostrcanting a redacee!, ine 7

 COU0-19 18 exbaordenary ood compelling aad with aetlnoenrs
medicel Gonditun werrraats G reducton 7 fe fenfence ? me /
(elognize these corcastances present BETore the (ouct Gem

Subject doterdaat te uade rek, aad Could Clouse irrepsabh harm .

 

Page 6 ff
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page9of13 PagelD 1093

D. Cetraordinary Rehabilitation ;

De Fendant has Shawn extraordinary rehab: fitetisn. “ven with
Al these complications, doferdat has “dene an ettruordinary jab

Cab litohng hecseif over the past ls Ss. Obtmn: mar

— Cerhficetes tn different Sub yects and Pros. (" dekendirA has
obtain a college degee , has received Numerous cuxcrds andl ertaton §
oe Cetyaordinary cases peqmuice er tasdinary Core tad Sometimes

erhearduoa feliel” cofing Upoled Simte vs. Marks Mo. 03-cl-6032

CWONY Aloe. 14,2014), This Court has Commended defendants’
demmshaled rehabihtetin, "Thus, oe tendhat 5 domsastreled sefabultatrer

While commendable" See (Courts Ape| If, 2620 or at 3)"

 

 

¥. CONCIMIIN °

A Uthsugh e Qa det C085 in our Noto) Are
J fareaiey frm the Catastrophe that Covi 47,

CLiminishiaa , i+ doesn

hes coused’, oad Can couse Until shore 15 @ VACCINE 60 G Cure
for He Covi -1q virus, H will chucgs pose G Sertous thitat 40
bur prowns. DeterdéntsS medical tandeties Inadequate medecal
Care, miscpplicatiea 6 the CALES Act, COVIO-19 Kad delerdeats’
eH ratdincry rehibilitetan werreat a redtofsr in sentence

ty time served Gad trumedtate reece . Defendant has Sopved wer

le years of hor sentenced and b Years IS Sigaifateat pusishanront,

See Upied States v. lenagh ,NO 7.0% CR PIG, 2009 YS.

Dist. Lexus 9226, 2007 Wl 2900999, at & (D. Neb Pb.

0,20) ( “A Serlene s€ 2 maths Is A sia tint Seater
7

 
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 10 of 13 PagelD 1094
ES peually to an offender whe has never been incarcerated
at all.) Defendant meets the requirements Set out in
S3SS3 (a) which Suppoet A Sentence reductsn ,She pases
[He risk of (ead ivism woth appropriat 2 Supermision , She WS
Not «4 denser +y Gayone , Gnd Wwetheall the € ¥pasure +e
deCndentS come arrest,cad Sentente} adequate deterrence
to Crimcanl Conduct has been Luiled. Defendeat has
Served tho beter peut & her sentence with Serious nec, gins
medcce! Condttuac and with incdequate medical Care, moans
thet her sentence has been much mere labo@rouS than thae-

Served by mest inmates, Addins ty de Lendaay!s Conadetisn the

theeat of C8VID-19 5 furdher incarcerctian would be greater

then necessary to Serve the Purposes of Punshmonrt Sef

foethia 353 (a) (2), weth all that

dle Cendark hevan bj NAS been stated,

uert this ¢ |
moses h, Week a cuet +> reduce he,

 

— Donher Nwvo pate Ob-26-2010

— MYA SA cHé2- Cderguez
4E 47 B46 177

 
Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page110f13 PagelD 1095

CERTIFICATE oF SERVICE :

|) MYQA SaucHE2-2poeau€z , upon My oath befare

Ged , hereby declare under any epplicab be penaltes,
that the Foregoing IS true and correct to the extent

of |
™ Knowhedge and @ Capy o Hhip Moti
(26 0uUc Tons I> SEK J ee Fae

04 7846-177 ~
f\ OP PRESS u S Court

1100 Commerce ST
Dallas, Tx 75242
United States

Hurbly Subrctted and executed ar tis OB day of

1b , 420.

Dan ez Wwe _
yA SAwch E2- Modnave 2
AE Y 7846-144

 
_ Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 12o0f13 PagelD 1096

- DATEREVIEWED: _} 2-10 AG

INSTITUTION: ALI UNIT: A-3

 

 

INMATE NAME: SANCHEZ-RODRIGUEZ, REG NO: 47846-177
MYRA

 

 

FIRST STEP ACT (Circle One): / INELIGIBLE
RECIDIVISM RISK LEVEL (Circle One): LOW MEDIUM HIGH
 

~

_ Case 3:14-cr-00112-B Document 303 Filed 08/10/20 Page 13 of 13 PagelD 1097

te

Miva Sanchez Codri Ydez.
TEAR 46-34

Fai AkrcevwWe

MO Bor 4000

todoro Conectoonol
Arrcewi We AL 2447

 

@,

ge

 

; a a

\vdge Horie

WS Cooevy
J Apo Commerce SV
Dallos Ve Warr —

Dyahiapadalleletp gh ered ga helen fh Apel dey
